DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/067,874 03/11/2016 ABN, 15/067,874 has PRO 62/131,765 filed 03/11/2015. The sole named inventor is Christopher Janetopoulos.

Claim Status and Election/Restrictions
Claims 31-33 are pending. Claim 33 is being examined. Claims 31-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 
The compound of claim 33 has been identified as follows: (PI(4,5)P2, aka, Phosphatidylinositol 4,5-bisphosphate. 
IUPAC name 1,2-Diacyl-sn-glycero-3-phospho-(1-D-myo-inositol 4,5-bisphosphate)
CAS Number	 245126-95-8

    PNG
    media_image1.png
    359
    151
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 33 is directed to a method for determining the rate of turnover of PI(4,5)P2 levels in a sample, the method comprising:
(a) contacting a sample comprising at least one cancer cell with labelled PI(4,5)P2 at an initial concentration;
(b) incubating the sample under cell growth conditions for an amount of time sufficient to cause turnover of the PI(4,5)P2;
(c) performing an assay following step (b) to detect the level of one or more of the PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate;
(d) following step (c) comparing the level of PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate, carrying the label, with the initial concentration; and,
(e) determining the rate of turnover of PI(4,5)P2
While claim 33 has been amended to recite limitations of “following step (b)” and “following step (c)”, they do not overcome the 112 2nd paragraph rejections. 
Claim 33 step a) recites the limitation of “an initial concentration” which renders the claim indefinite as it is unknown what said initial concentration refers to, whether it is the initial concentration of PI(4,5)P2 naturally occurring (endogenous) in the cell, or the initial concentration of PI(4,5)P2 that is labeled (exogenous) and then contacted to the cancer cells/sample. There is lack of definition and/or antecedent basis in claim 33 to define the “initial concentration” as recited in step a). As noted by the cited prior art 
Amendment of claim 33 to clarify the source of the concentration of PI(4,5)P2 will overcome this rejection.
	 Regarding claim 33 and determination of the rate of turnover of PI(4,5)P2 in a sample, claim 33 is indefinite as the parameters of determining rate are not defined by claim 33 so as to particularly point out and distinctly claim the invention. 
	Claim 33 fails to define the measurement of rate in the preamble and step e).  The definition of rate is “a quantity, amount, or degree of something per unit of something else.”  https://www.merriam-webster.com/dictionary/rate
	While step a) notes the measurement of an initial concentration of PI(4,5)P2, and step d) mentions a measure of a level of PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate, carrying the label, it is unknown if measure level of step d) is at all comparable to the measurement of the initial concentration.  
	Further, while claim 33 recites measurement of concentration and/or level, incubation of the of PI(4,5)P2 contacted cell and performance of the assay to detect the level, claim 33 does not explicitly state when said assay is performed, whether it is done at the sufficient incubation time of step b), or some other period of time. 
	An amendment to clarify in step d) the measurement of level is in units of concentration, where such measurement is done after the incubation period of step of step b), will overcome this indefinite language. 
	Additionally, as the claim 33 requires measurement of rate, it is indefinite as it fails to recite a measurement of rate, for example change in concentration over the incubation period per a specific unit of time (seconds, minutes, hours etc.).
	Amendment of claim 33 to particularly define the rate in specific units (e.g., change in concentration) per a specific unit of time will overcome this rejection. 

RESPONSE TO ATTORNEY ARGUMENTS:
	The Attorney response argues one of ordinary skill in the art would understand from the claims, when read in the context of the instant specification, that the "initial concentration" and the "rate" would vary depending on the type of cell or compound being studied. Steps (c) and (d) of the claimed method have been amended to indicate that each is performed subsequent to step (b ).
	In response as noted above, the lack of recitation of measurement of rate in terms of specific units renders the claim indefinite.  Applicant’s amendment of claim 33 to recite the “subsequent” timing of steps (c) and (d) after step (b) fails to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0092456 A1 (US Pub ‘456) and 
Harihar, Sitaram, "The Role of Phosphoinositide Signaling in Breast Cancer Metastasis Suppressor 1-Mediated Metastasis Suppression of Human Breast Carcinoma Cells" (2011). All Graduate Theses and Dissertations. 870. https://digitalcommons.usu.edu/etd/870. 
Claim 33 is directed to a method for determining the rate of turnover of PI(4,5)P2 levels in a sample, the method comprising:
(a) contacting a sample comprising at least one cancer cell with labelled PI(4,5)P2 at an initial concentration;
(b) incubating the sample under cell growth conditions for an amount of time sufficient to cause turnover of the PI(4,5)P2;
(c) performing an assay following step (b) to detect the level of one or more of the PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate;
(d) following step (c) comparing the level of PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate, carrying the label, with the initial concentration; and,
(e) determining the rate of turnover of PI(4,5)P2. 
Regarding claim 33, US Pub ‘456 teaches compounds which have long been known to be associated with intracellular signaling, Phosphatidylinositol lipids (PtdIns), see paragraph 2.  US Pub ‘456 teaches that various seven phosphorylated PtdIns have been identified: three monophosphates (PtdInsP), three bisphosphates (PtdinsP2) and one trisphosphate (PtdIns(3,4,5)P3), Id.
US Pub ‘456 teaches PtdIns(4,5)P2 (as claimed by claim 33) is the most investigated example of double phosphorylated PtdlnsP2, Id.
US Pub ‘456 teaches a further aspect of the invention is the method as described above whereby fluorescently labelled product analogue is selected from the group of PtdIns(3,5)P2, PtdIns(4,5)P2 and PtdIns(3,4,5)P3, see paragraph 56.
US Pub ‘456 teaches that the PtdIns(4,5)P2 level is instrumental in regulating apoptosis and cell out-growth, in particular it was found that cells have to maintain PtdIns(4,5)P2 level in order to prevent apoptosis, see paragraph 6. US Pub ‘456 teaches that by decreasing the levels of PtdIns(4,5)P 2, either by inhibiting the synthesis of PtdIns(4,5)P 2 or by systematically depleting the cell of PtdIns(4,5)P2, apoptosis can be induced or may sensitise cells to apoptosis by other apoptotic agents such as used in cancer therapy, Id. See also paragraphs 13-14 where diseases to be investigated are hyperproliferative disorders, i.e., cancer. US Pub ‘456 teaches that depletion of PtdIns(4,5)P2 can be visualized in real time with PtdIns(4,5)P2 probes, see paragraph 391. 
Regarding claim 33 and steps of a)-d), US Pub ‘456 teaches the effect of an agent on the kinase activity can be measured by comparing the rate of the signal decrease in the presence of said agent with the rate of the signal decrease in the absence of said agent, see paragraph 55. Changes in levels of PtdIns(4,5)P2 as noted by US Pub ‘456, over a period of time, read upon the changes in concentration levels as per steps a) and d). One of ordinary skill in the art could visualize decreases in amounts of PtdIns(4,5)P2 over time (a rate) as per these teachings of US Pub ‘456.
Further, regarding the limitations of steps (c) of performing an assay to detect levels of PI(4,5)P2, etc., and comparison step (d), both subsequent to (b) are taught in US Pub ‘456, paragraph 55, where it explicitly recites changes (decreases) in the rate of the signal on cells, subjected to a kinase agent, over time. 
In fact, with regard to a comparison step of (d), US Pub ‘456 discloses the depletion of PtdIns(4,5)P2 can be visualized in real time with PtdIns(4,5)P2 probes, see paragraph 391. 
Accordingly, one of ordinary skill in the art would perform assays to detect the level of an agent in a cell, such as PI(4,5)P2 and measure said changes in concentration, after contact and incubation of said cells.
Therefore, one of ordinary skill in the art would be motivated to measure and note the rate of turnover of PI(4,5)P2 in cancer cells (i.e., concentration levels), in the field of cancer diagnosis and/or therapy based on the disclosure of US Pub ‘456. 
Additionally, while US Pub ‘456 teaches claim 33 in terms of radiolabeled PI(4,5)P2 levels changing in cancer cell, which can occur over a period of time to establish a rate, it does not necessarily recite a change in initial concentrations of PI(4,5)P2 over time as compared to concentrations of phosphatidylinositol-3,4,5-trisphosphate (aka PIP (3,4,5)P3) and inositol 1,4,5-trisphosphate (IP3, or I(1,4,5)P3) as per step d). 
With regard to claim 33, step d) and PIP(3,4,5)P3 and/or IP3, Harihar teaches that in cells, activation of G-protein coupled receptors (GPCR) causes PI(4,5)P2 into inositol 1,4,5-trisphosphate (IP3), see page 9.
Harihar teaches use of PI(4,5)P2 (aka, PIP 2, or Phosphatidylinositol 4,5-bisphosphate) and its role in detecting and monitoring cancer, more specifically breast cancer, see Abstract starting at page iii. More specifically, Harihar teaches that PI(4,5)P2 is a critical in the mediation of downstream signaling events associated with metastatic breast cancer, Id at page iv.
Accordingly as required by claim 33, as per the preamble and step a), Harihar teaches the role of PI(4,5)P2 in cancer cells, and as per steps b) and d) noting the conversion of PI (4,5)P2 in cells to IP3 and acknowledging the levels of such . 
The rationale to support a finding of obviousness is the combination of prior art elements according known methods (US Pub ‘456 and Harihar teaching the role of PI(4,5)P2 levels over time, or the conversion of PI(4,5)P2 to IP3 in terms of breast cancer) to predictably arrive at the claimed invention. 
Therefore, the claimed invention is prima facie obvious over the cited prior art.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response, citing, Par Pharmaceutical,1 states it must be proven, that all claimed limitations are disclosed in the prior art, before a showing of the motivation to modify the prior art and a reasonable expectation of success in doing so can be addressed.
The Attorney response argues that at best, the cited references provide general information regarding the role of Ptdlns(4,5)P2 levels in cells but do not in combination disclose all the steps of the Applicant's claimed method as specifically claimed herein
The Attorney response argues that the rationale for combining the references raised in the Office Action (i.e., "the combination of prior art elements according to known methods ... to predictably arrive at the claimed invention") is not sufficiently more than a conclusory statement, citing MPEP 2143.01 (IV), later referencing Rolls Royce v. United Technologies, and Nautilus Hyosung  v. Diebold. .
The Attorney response states that an assertion that something could be done but does not articulate a reason why something would be done by one of ordinary skill in the art at the time of the invention raises the specter of impermissible hindsight. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the cited prior art teaches and suggests the knowledge within the level of ordinary skill at the time to reach a conclusion of obviousness, see above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited prior art teaches and suggests prior art elements within the level of ordinary skill at the time to reach a conclusion of obviousness.
The rationale to support a finding of obviousness is the combination of prior art elements according known methods (US Pub ‘456 and Harihar teaching the role of PI(4,5)P2 levels over time, or the conversion of PI(4,5)P2 to IP3 in terms of breast cancer) to predictably arrive at the claimed invention. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 Par Pharmaceutical, Inc. v. TWI Pharmaceuticals, Inc., 773 F.3d 1186, 1194 (Fed. Cir., 2014), citing Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1164 (Fed. Cir. 2006).